UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 17, 2011 Potomac Bancshares, Inc. (Exact Name of Registrant as Specified in Charter) West Virginia (State of Other Jurisdiction of Incorporation) 0-24958 (Commission File Number) 55-0732247 (IRS Employer Identification No.) 111 E. Washington St., PO Box 906, Charles Town WV 25414-0906 (Address of Principal Executive Offices) (Zip Code) 304-725-8431 Registrant’s telephone number, including area code N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07. Submission of Matters to a Vote of Security Holders The annual meeting of security holders for Potomac Bancshares, Inc. was held on May 17, 2011 and the following matters were submitted to the security holders for a vote: 1. To elect a class of directors for a term of three years and to elect one director for the remaining one year of a term. 2. To ratify the selection by the board of directors of Yount, Hyde & Barbour, P.C., as independent registered public accountants for the year 2011. Results of the voting in regard to the above listed matters were as follows: 1. Directors elected for a three year term: Votes Votes Votes For Against Withheld Total Robert F. Baronner, Jr. None 31,859 Guy Gareth Chicchirichi None 55,403 Margaret Cogswell None 50,675 Mary Clare Eros None Director elected for remaining one year of a term: Stanley L. Merson None There were 651,630 broker non-votes in the election of directors. Votes Votes For Against Abstentions Total 2. Ratification of accountants 2,576,034 There were no broker non-votes in the ratification of accountants. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POTOMAC BANCSHARES, INC. /s/ Gayle Marshall Johnson Gayle Marshall Johnson, Sr. VP and CFO May 20, 2011 2
